DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 01/04/2022.  Claims 1-20 are pending.  Claims 1 and 12 have been written in independent form.

Claim Objections
Claim 4 is objected to because of the following informalities:
Claim 4 recites the limitation "at least an upper rotor positioned" in line 4.  It appears that the word "positioned" was inadvertently inserted in the limitation, because it was not in the previously filed claim set nor was it underlined in the currently amended claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6 and 9
Regarding claim 1, WEEKES teaches a system for reducing rotor acoustics of an aircraft, the system comprising:
at least a structural feature of an aircraft (See e.g., FIG. 1 element 110);
at least a propulsor (See e.g., FIG. 1 element 125) for fixed-wing flight on the at least a structural feature of an aircraft;
a plurality of rotors (See e.g., FIG. 1 elements 101-106) mounted on the at least a structural feature, wherein the at least a plurality of rotors includes:
at least a first rotor (See e.g., FIG. 1 element 101);
at least a first motor mechanically coupled to the at least a first rotor configured to cause the at least a first rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
at least a second rotor (See e.g., FIG. 1 element 102); and
at least a second motor mechanically coupled to the at least a second rotor configured to cause the at least a second rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
an aircraft controller in communication with the at least a first motor, the at least a second motor, and the at least a propulsor (See e.g., FIGS. 11 & 12; ¶s [0108]-[0109], where the flight control system teaches an aircraft controller);
an alignment module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), wherein the alignment module is configured to place the at least a second rotor in alignment with the at least a first rotor when the at least a first rotor and the at least a second rotor are not rotating (See e.g., FIGS. 10-12; ¶s [0107] & [0113]); and
(See e.g., FIGS. 10-12; ¶ [0107]), wherein the rotational control module is configured to initiate rotation of at least the plurality of rotors, wherein initiation of the plurality of rotors includes:
initiating rotation of at least a first rotor at a first time (See e.g., FIGS. 11-12; ¶s [0017] & [0137]); and
initiating rotation of at least a second rotor at a second time separated from the first time by a phase difference (See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]).
Regarding claim 2, WEEKES teaches wherein the aircraft further comprises an electronic aircraft (See e.g., FIG. 7; ¶ [0084]).
Regarding claim 3, WEEKES teaches wherein the aircraft further comprises a vertical takeoff and landing aircraft (See e.g., ¶ [0054]).
Regarding claim 5, WEEKES teaches wherein the at least a first rotor operating on the at least a rotational controller includes at least an upper rotor (See e.g., FIG. 1 element 101) or at least a lower rotor.
Regarding claim 6, WEEKES teaches wherein the at least a second rotor operating on the at least a rotational controller includes at least an upper rotor (See e.g., FIG. 1 element 102) or at least a lower rotor.
Regarding claim 9, WEEKES teaches wherein the rotational control module is further configured to include at least a rotor phase sensor configured to detect rotor-based flight of the aircraft (See e.g., FIG. 10; ¶ [0107], where the combination of the proximity sensor and the control system teach at least a rotor phase sensor configured to detect rotor-based flight of the aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 4 and 11 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of Bevirt et al., U.S. Patent Application Publication 2020/0269990 A1 (hereinafter called Bevirt).
Regarding claim 4, WEEKES teaches the plurality of rotors (See e.g., FIG. 1 elements 101-106), further comprising a plurality of … rotors attached to opposing sides of the structural feature (See e.g., FIG. 1 elements 101-103 & 104-106, 110, where the group of elements 101-103 and the group of elements 104-106 located on opposite sides of element 110, i.e., the structural feature teach the instant claim limitation).
But WEEKES does not teach a plurality of coaxial rotors attached to opposing sides of the structural feature, wherein the coaxial rotors further include: at least an upper rotor; at least an upper motor mechanically coupled to the at least an upper rotor configured to cause the at 
However, Bevirt teaches a plurality of coaxial rotors (See e.g., FIGS. 5A-5B & 13-14; ¶ [0056] & [0085], “… two or more coaxial propellers 114 …” and because aspects described in relation to a single propulsion assembly can be applied to a plurality of propulsion assemblies, the references in their entirety teach the instant claim limitation) attached to opposing sides of the structural feature (See e.g., FIGS. 5A-5B; ¶s [0056] & [0085], where, the unlabeled fuselage in FIGS. 5A-5B teaches the structural feature, and because aspects described in relation to a single propulsion assembly can be applied to a plurality of propulsion assemblies, coaxial propellers 114 located on opposite sides of the fuselage teach a plurality of coaxial rotors attached to opposing sides of the structural feature), wherein the coaxial rotors further include:
at least an upper rotor positioned (See e.g., FIG. 13);
at least an upper motor (See e.g., FIG. 1 element 112) mechanically coupled to the at least an upper rotor configured to cause the at least an upper rotor to rotate when activated (See e.g., FIGS. 1 & 13; ¶ [0058] & [0085], “The motor 112 of the propulsion assembly 110 functions to provide torque to the propeller 114 and thereby rotate the propeller 114 …”);
at least a lower rotor (See e.g., FIG. 13); and
at least a lower motor (See e.g., FIG. 1 element 112) mechanically coupled to the at least a lower rotor configured to cause the at least a lower rotor to rotate when activated (See e.g., FIGS. 1 & 13; ¶s [0058] & [0085], “The motor 112 of the propulsion assembly 110 functions to provide torque to the propeller 114 and thereby rotate the propeller 114 …”).
Thus, it would have been obvious to a person having ordinary skill in the art having the  (See e.g., ¶ [0021]).
Regarding claim 11, WEEKES teaches wherein the rotational control module (See e.g., FIGS. 10-12; ¶ [0107]).
But WEEKES does not teach an acoustic sensor, wherein the acoustic sensor is configured to: detect acoustic effects resulting from out of phase rotor rotation; determine the rotor rotating out of phase; and adjust phase difference to eliminate acoustic effects of the rotor rotating out of phase.
However, Bevirt teaches an acoustic sensor (See e.g. FIG. 1 element 122), wherein the acoustic sensor is configured to: detect acoustic effects resulting from out of phase rotor rotation; determine the rotor rotating out of phase; and adjust phase difference to eliminate acoustic effects of the rotor rotating out of phase (See e.g., FIG. 2 blocks S220, S225; ¶s [0077]-[0079], where the adjusting the parameters of propellers, and using acoustic sensor, detecting and determining various characteristics of an acoustic power spectrum, and controlling and shifting the various phase parameters of the propellers teach the instant claim limitations).
(See e.g., ¶ [0078]).


Claims 7-8 and 12-19 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of LeGrand, III et al., U.S. Patent 10,101,443 B1 (hereinafter called LeGrand).
Regarding claim 7, WEEKES teaches the alignment module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), but WEEKES does not teach the alignment module operating on the aircraft controller is further configured to include at least a relative wind sensor, wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the aircraft.
However, LeGrand teaches at least a relative wind sensor (See e.g., FIG. 2 element 250; column 3 lines 2-7) wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30) for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and LeGrand before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with at least a relative wind sensor, wherein the relative wind sensor is further configured to: detect rotation of the at least a propulsor for fixed-wing flight; and determine the direction of movement of the atmosphere relative to the aircraft, as taught by LeGrand.  One of ordinary skill in the art would have been motivated to do so, with a predictable result of, allowing the rotors of WEEKES to be locked using the anemometer that detects a gust of wind, causing the aerial vehicle to automatically reconfigure itself, in order to counteract forces imparted upon the aerial vehicle by the wind, as disclosed in LeGrand (See e.g., column 25 lines 27-30).
Regarding claim 8, WEEKES, teaches the alignment module (See e.g., FIGS. 10-12; ¶ [0107]), but WEEKES does not teach the alignment module is further configured to align the orientation of the plurality of rotors as a function of a relative wind sensor.
However, LeGrand teaches the alignment module is further configured to align the orientation of the plurality of rotors as a function of a relative wind sensor (See e.g., FIG. 2 element 250; column 7 line 60-column 8 line 2; column 9 lines 48-58).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of WEEKES and LeGrand before him, before the effective filing date of the claimed invention, to provide the system of WEEKES with the alignment module is further configured to align the orientation of the plurality of rotors as a function of a relative wind sensor, as taught by LeGrand.  One of ordinary skill in the art would have been motivated to do so, with a predictable result of, allowing the rotors of WEEKES to be locked using the anemometer that detects a gust  (See e.g., column 25 lines 27-30).
Regarding claim 12, WEEKES teaches a method for reducing rotor acoustics of an aircraft, the method comprising:
providing a system comprising:
at least a plurality of rotors (See e.g., FIG. 1 elements 101-106) mounted on at least a structural feature (See e.g., FIG. 1 element 110) of an electric aircraft (See e.g., FIG. 1), wherein the at least a plurality of rotors includes:
at least a first rotor (See e.g., FIG. 1 element 101);
at least a first motor mechanically coupled to the at least a first rotor configured to cause the at least a first rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
at least a second rotor (See e.g., FIG. 1 element 102); and
at least a second motor mechanically coupled to the at least a second rotor configured to cause the at least a second rotor to rotate when activated (See e.g., FIG. 2 element 250; ¶s [0065]-[0066]);
placing, by at least an alignment module (See e.g., FIGS. 10-12; ¶ [0107]) operating on an aircraft controller (See e.g., FIGS. 11 & 12; ¶s [0108]-[0109], where the flight control system teaches an aircraft controller), the at least a second rotor (See e.g., FIG. 1 element 102) in alignment with the at least a first rotor (See e.g., FIG. 1 element 101) when the at least a first rotor and the at least a second rotor are not rotating (See e.g., FIGS. 10-12; ¶s [0107] & [0113]), wherein placing the at least a second rotor in alignment with the at least a first rotor further 
… and
initiating, by at least a rotational control module operating on the aircraft controller (See e.g., FIGS. 10-12; ¶ [0107]), rotation of the at least a plurality of rotors (See e.g., FIGS. 1 & 11-12 elements 101-106; ¶s [0017] & [0137]), wherein initiating rotation of the at least plurality of rotors comprises:
initiating rotation of the at least a first rotor at a first time (See e.g., FIGS. 1, 11-12 element 101; ¶s [0017] & [0137]); and
initiating rotation of the at least a second rotor at a second time separated from the first time by a phase difference (See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]).
But WEEKES does not teach detecting, by at least a relative wind sensor, the rotation of at least a propulsor; determining, by the at least a relative wind sensor, the relative wind to the aircraft; and aligning the orientation of the plurality of rotors as a function of the relative wind sensor.
However, LeGrand teaches detecting, by at least a relative wind sensor (See e.g., FIG. 2 element 250;column 3 lines 2-7), the rotation of the at least a propulsor (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); determining, by the at least a relative wind sensor, the relative wind to the aircraft (See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); and aligning the orientation of the plurality of rotors as a function of the relative wind sensor (See e.g., FIG. 2 element 250; column 7 line 60-column 8 line 2; column 9 lines 48-58).
Thus, it would have been obvious to a person having ordinary skill in the art having the (See e.g., column 25 lines 27-30).
Regarding claim 13, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein the aircraft further comprises an electronic aircraft (WEEKES See e.g., FIG. 7; ¶ [0084]).
Regarding claim 14, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein the aircraft further comprises a vertical takeoff and landing aircraft (WEEKES See e.g., ¶ [0054]).
Regarding claim 15, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein the at least a first rotor further comprises an at least an upper rotor or an at least a lower rotor (WEEKES See e.g., FIG. 1 element 101).
Regarding claim 16, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein the at least a second rotor further comprises an at least an upper rotor or at least a lower rotor (WEEKES See e.g., FIG. 1 element 102).
Regarding claim 17, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein determining, by the at least a relative wind sensor (LeGrand See e.g., FIG. 2 element 250; column 3 lines 2-7), the relative wind to the aircraft (LeGrand See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30) further comprises: receiving at least a signal containing the direction of movement of the aircraft (LeGrand See e.g., column 7 line 60-column 8 line 2; column 25 lines 18-30); and processing the at least a signal (LeGrand See e.g., FIGS. 3-4), wherein processing the at least a signal further comprises calculating the direction of movement of the atmosphere relative to the aircraft (LeGrand See e.g., FIGS. 3-4).
Regarding claim 18, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein initiating, by the at least a rotational control module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶s [0107]-[0109], where the flight control system teaches an aircraft controller), rotation of the at least a plurality of rotors (WEEKES See e.g., FIGS. 1 & 11-12 elements 101-106; ¶s [0017] & [0137]) further comprises detecting, by an at least a rotor phase sensor, rotor-based flight of the aircraft (WEEKES See e.g., FIG. 10; ¶ [0107], where the combination of the proximity sensor and the control system teach at least a rotor phase sensor configured to detect rotor-based flight of the aircraft).
Regarding claim 19, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein initiating, by the at least a rotational control module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶s [0107]-[0109], where the flight control system teaches an aircraft controller), rotation of the at least a second rotor at a second time separated from the first time by a phase difference (WEEKES See e.g., FIGS. 11-12; ¶s [0017], [0105], & [0137]).
But neither WEEKES nor LeGrand teaches initiating second time of rotation of the second rotor by a rotational lag between 1 degree and 90 degrees of the first time of rotation of the first rotor.
(See e.g., ¶s [0017], [0105], [0107], & [0137]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim 10 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES.
Regarding claim 10, WEEKES teaches the phase difference of the at least a second rotor operating on the at least a rotational control module (See e.g., FIGS. 11-12; ¶s [0017], [0105], [0107], & [0137]).
But WEEKES does not teach a rotational lag of the second time of rotation of the second rotor between 1 degree and 90 degrees of the first time of rotation of the first rotor.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a rotational lag of the second time of rotation of the second rotor between 1 degree and 90 degrees of the first time of rotation of the first rotor, since it has been held that where the general conditions of a claim are disclosed in the prior art, e.g., WEEKES teaches the independent control of the rotors by the flight control system and the rotational phase of the motor, the flight control system’s use of its information to determine the (See e.g., ¶s [0017], [0105], [0107], & [0137]), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim 20 is/are rejected under 35 USC § 103 as being unpatentable over WEEKES, and further in view of LeGrand and further in view of Bevirt.
Regarding claim 20, WEEKES, as modified by LeGrand in claim 12 hereinabove, further teaches wherein initiating, by the at least a rotational control module operating on the aircraft controller (WEEKES See e.g., FIGS. 10-12; ¶ [0107]-[0109], where the flight control system teaches an aircraft controller), rotation of the at least a plurality of rotors (WEEKES See e.g., FIGS. 1 & 11-12 elements 101-106; ¶s [0017] & [0137]).
But neither WEEKES nor LeGrand teaches detecting, by an acoustic sensor, acoustic effects resulting from in-phase rotor rotation; determining the rotor rotating out of phase; and adjusting rotor phase difference to eliminate acoustic effects.
However, Bevirt teaches detecting, by an acoustic sensor (See e.g. FIG. 1 element 122), acoustic effects resulting from in-phase rotor rotation; determining the rotor rotating out of phase; and adjusting rotor phase difference to eliminate acoustic effects (See e.g., FIG. 2 blocks S220, S225; ¶s [0077]-[0079], where the adjusting the parameters of propellers, and using acoustic sensor, detecting and determining various characteristics of an acoustic power spectrum, and controlling and shifting the various phase parameters of the propellers teach the instant claim limitations).
Thus, it would have been obvious to a person having ordinary skill in the art having the (See e.g., ¶ [0078]).

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. On pages 12-13 of the REMARKS, Applicant argues “However, Weekes does not discuss at least Applicant's limitation of a rotational control module. … Therefore, the flight control system of Weekes only locks a rotor in place, but does not initiate a rotation of a rotor, let alone initiate rotors at varying times by a phase difference, as recited in Applicant's claim 1. Thus, Weekes does not disclose, at least, Applicant's claim 1 limitation of "a rotational control module... configured to initiate rotation of at least the plurality of rotors, wherein initiation of the plurality of rotors includes: initiating rotation of at least a first rotor at a first time; and initiating rotation of at least a second rotor at a second time separated from the first time by a phase difference.".”  Examiner respectfully disagrees.
Regarding claim 1, in the prior art of WEEKES, Examiner relied on FIGS. 10-12 and ¶s [0107], [0017], [0137], & [0105], in that order, to teach the claim limitation a rotational control module operating on the aircraft controller, wherein the rotational control module is configured to initiate rotation of at least the plurality of rotors, wherein initiation of the plurality of rotors includes: initiating rotation of at least a first rotor at a first time; and initiating rotation of at least a second rotor at a second time separated from the first time by a phase difference in claim 1.  Because the control system, and every block of the flowcharts cited in FIGS. 11-12, teach that the control system knows what the rotor is doing at all times, as evidenced by, for example, “… ” (WEEKES ¶ [0107]), and the rotors are stopped (WEEKES FIG. 11) and unlocked (WEEKES FIG. 12), the entire control system is configured to start, i.e., initiate, rotational control of the rotors, whenever the system requires it to do so.  Consequently, as required by the claim limitation, the rotational control module need only be configured to initiate rotation of at least the plurality of rotors, not that it actually does so.  And, because the control system is always using the information to determine characteristics of the rotors (WEEKES ¶ [0107]), and it unlocks each rotor and engages each rotor, (WEEKES FIG. 12 blocks 1220 and 1230), and because this can be done independently for each rotor of the rotor array (WEEKES ¶s [0017] & [0137]), as acknowledged by Applicant, the control system is configured to include initiating rotation of at least a first rotor at a first time, not that it actually does so.  Finally, in addition to these teachings, and that there are sensors that detect the phase of the as it revolves (WEEKES ¶ [0105]), rotors can be turned on at separate times, according to the parameters set forth; therefore, the control system is configured to include initiating rotation of at least a second rotor at a second time separated from the first time by a phase difference, not that it actually does so.
Consequently, independent claim 1 and its dependent claims 2-3, 5-6, and 9 stand rejected as set forth hereinabove in the instant Office Action.
On pages 14-15 of the REMARKS, Applicant argues “Furthermore, Weekes and Bevirt are silent regarding an upper motor and a lower motor being mechanically connected to an upper rotor and a lower rotor of the plurality of coaxial rotors, respectively, as claimed by Applicant in claim 4. … Therefore, Bevirt does not disclose at least Applicant's feature of a plurality of coaxial rotors that include an upper rotor and a lower rotor that are mechanically coupled to an upper motor and a lower motor, respectively.”  Examiner respectfully disagrees.
Regarding claim 4, in the combination prior art of WEEKES in view of Bevirt, Examiner the plurality of rotors in FIG. 1 elements 101-106, the amendment, a plurality of … rotors attached to opposing sides of the structural feature in FIG. 1 elements 101-103 & 104-106, 110, where the group of elements 101-103 is on opposing sides of element 110, i.e., the structural feature from the group of elements 104-106.  And, combined with Bevirt, Examiner relied on Bevirt to teach a plurality of coaxial rotors (See e.g., FIGS. 5A-5B & 13-14; ¶ [0056], “… two or more coaxial propellers 114 …”) attached to opposing sides of the structural feature (See e.g., FIGS. 5A-5B; ¶s [0056] & [0085], where, the unlabeled fuselage in FIGS. 5A-5B teaches the structural feature, and because aspects described in relation to a single propulsion assembly can be applied to a plurality of propulsion assemblies, coaxial propellers 114 located on opposite sides of the fuselage teach a plurality of coaxial rotors attached to opposing sides of the structural feature), wherein the coaxial rotors further include: at least an upper rotor positioned (See e.g., FIG. 13); at least an upper motor (See e.g., FIG. 1 element 112) mechanically coupled to the at least an upper rotor configured to cause the at least an upper rotor to rotate when activated (See e.g., FIGS. 1 & 13; ¶ [0058] & [0085], “The motor 112 of the propulsion assembly 110 functions to provide torque to the propeller 114 and thereby rotate the propeller 114 …”); at least a lower rotor (See e.g., FIG. 13); and at least a lower motor (See e.g., FIG. 1 element 112) mechanically coupled to the at least a lower rotor configured to cause the at least a lower rotor to rotate when activated (See e.g., FIGS. 1 & 13; ¶s [0058] & [0085], “The motor 112 of the propulsion assembly 110 functions to provide torque to the propeller 114 and thereby rotate the propeller 114 …”).  The citations are clear on their face, and do not require further explanation.
Consequently, claim 4 stands rejected as set forth hereinabove in the instant Office Action.
In response to Applicant’s arguments against claims 7-8, 12-19, 10, and 20, for at least Response to Arguments section, and the respective rejections under 35 USC § 102 and 35 USC § 103 hereinabove in the instant Office Action, claims 7-8, 12-19, 10, and 20 stand rejected.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
10 March 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644